S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                            ORDER

 IN RE RETURN LEE TO LEE PARK, ET                   Original Proceeding from the 14th Judicial
 AL                                                 District Court, Dallas County, Texas
                                                    Trial Court Cause No. DC18-05460.
 No. 05-19-00774-CV                                 Opinion delivered by Justice Whitehill.
                                                    Justices Partida-Kipness and Pedersen, III
                                                    participating.

        In accordance with this Court’s opinion of this date, our June 28, 2019 stay order remains
in effect for thirty days or until Relators post bond, whichever occurs first. We deny as moot the
City’s motion to reconsider and dissolve our stay order, grant Relators petition for injunctive
relief as to the Monument, and deny the petition as moot as to the statute. Contingent upon the
Realtors posting a $50,000 bond, the City is ENJOINED from altering, removing, or destroying
the Monument pending final disposition of the appeal in cause number 05-19-00456-CV.


Judgment entered October 10, 2019.